DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Regarding the newly added limitations:
At para 0042, Paradise et al. (US 20110145092) teaches “In some embodiments, a receipt may also include descriptions and/or other information about the purchased products, thumbnail images of the purchased products, and/or any other suitable information.”
Thus the electronic receipt can display images of products.
At exit in Paradise, as the examiner previously explained in the rejection, an electronic receipt can be retrieved and para 0042 makes clear that an electronic receipt can include retrieved product images.

Thus the newly added limitations are almost entirely taught in Paradise et al. There is not an express teaching of the use of a URL to aid in retrieving the product images, but that is just a minor programming detail. The way in which the product image is retrieved is just a matter of programming convention, and URLs are a standard and conventional way of embedding content such as images in electronic documents.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paradise et al. (US 2011/0145092) in view of Lewis et al. (US 2012/0284130).
Re claim 8:

[Summary of the rejection to follow: As will be seen below, Paradise et al. teaches that a loss prevention device can get a receipt code from a user’s device at exit. This receipt code can be used to obtain a receipt which can be displayed on the loss prevention device. 



In figure 4a, as a customer shops in a physical retail store, a customer repeatedly scans the code of each product they add to their cart (step 215), gets the product information and adds this to a list of scanned items. At step 255, the cart information “identifying information associated with multiple scanned items” is sent to the purchase facilitating server 160.
Continuing in figure 4b, the cart information is updated on the server. After the transaction is completed, then a token is generated corresponding to the data record, namely the receipt at step 285, which is transmitted to the mobile device 140.
See para 0032 of Paradise et al.: “In some embodiments, the receipt received at the mobile device as confirmation of the purchase may be augmented beyond the conventional listing of products purchased and prices paid.  For example, an augmented receipt may include one or more unique codes and/or visual indicators for communication to loss prevention personnel to aid in theft prevention.”
See para 0042 of Paradise et al.: “In some embodiments, the receipt may include a unique identifier or code (e.g., a purchase confirmation code), which may comprise any sequence of alphanumeric characters and/or symbols, that may be generated by purchase facilitating server 160 to identify the receipt with the completed transaction.  The purchase In some embodiments, a copy of the generated receipt, or information included in the generated receipt, may be stored at purchase facilitating server 160, for example in one or more computer-readable storage media, for future use in user profiling, estimating theft likelihoods, determining product suggestions, etc., examples of which processes are described below.”
See para 0045 of Paradise et al.: “In other embodiments, the loss prevention personnel may read the purchase confirmation code on the display of mobile device 140 and enter it into the loss prevention device, such that the loss prevention device may then automatically determine whether it matches a valid purchase confirmation code in the loss prevention device.”

See further para 0066 “In some embodiments, a purchase confirmation such as augmented receipt 400 may be received and displayed on mobile device 140 and/or on a loss prevention device operated by loss prevention personnel of the retail establishment.”


The examiner notes that paragraph 0099 of Paradise states:
"As discussed above, inventory server 180 may then store information contained in the receipt to be retrieved by loss prevention personnel at the physical retail establishment as the user exits the store.

Although there may be some embodiments where the loss prevention device may have a pre-cached receipt, in this particular embodiment that does not seem to be the case.

Finally, see para 0100: “As discussed above, inventory server 180 may then store information contained in the receipt to be retrieved by loss prevention personnel at the physical retail establishment as the user exits the store.”

From all of these and elsewhere in Paradise et al., it is clear that a user existing a store can display their confirmation code on their screen and a loss prevention employee with their loss prevention device can (para 100) retrieve the receipt dynamically in communication with the inventory server.

Apparently lacking in Paradise et al. is a showing that the receipt is presented to the loss prevention personnel as a barcode so that it can be optically scanned.

Lewis et al. teaches at figure 2, step 212 that a user can show a barcode representing their receipt at a store and this can then be without the receipt code needed to be keyed in.



The examiner adds that the above teaching of Lewis et al. dates to provisional 61/482,965 filed on May 5, 2011 and can be seen in figure 2 of that provisional application.

Commenting in particular on the following claim language:
“wherein the system is configured to access a dynamically generated data feed based on information associated with the unique code.”
In Paradise, there is a loss prevention device at exit that can receive a receipt identifier from a user’s device and then look up the user’s receipt. A server can return the user’s receipt.
This is a kind of dynamically generated data feed. The data is dynamically generated (the receipt that is sent by the server to the loss prevention  device depends on the purchase confirmation code a.k.a. receipt code that the server receives) and it is a data feed (a batch of data). 

Regarding the limitation added in the 9/1/2021 amendment:

Thus the electronic receipt can display images of products.
At exit in Paradise, an electronic receipt can be retrieved and para 0042 makes clear that an electronic receipt can include retrieved product images.

Thus the limitations of the 9/1/2021 amendment are almost entirely taught in Paradise et al. There is not an express teaching of the use of a URL to aid in retrieving the product images, but that is just a minor programming detail. The way in which the product image is retrieved is just a matter of programming convention, and one would be likely to use URLs because they are a standard and conventional way of embedding content such as images in electronic documents. 


Re claim 9: As seen above, the ‘data feed’ that would go to the loss prevention device can include a receipt. 
As figure 3A shows, this includes product information above a plurality of items.

Re claim 10: See para 0066 “In some embodiments, a purchase confirmation such as augmented receipt 400 may be received and displayed on mobile device 140 and/or on a loss prevention device operated by loss prevention personnel of the retail establishment.”

Re claim 11: In the combination above, the examiner argued that it would have been obvious for the loss prevention device of Paradise to optically scan the user’s receipt code at exit (based on the teachings of Lewis).

Re claim 12: As seen above, the transaction is for the purchase of a plurality of items.

Re claim 13: Lewis teaches at para 0020, “The app may store the barcode so the buyer has a record of the transaction which can be recalled if the buyer needed to exchange, return or request a refund for an item on that sale.”

In view of Lewis’ teaching, another purpose of recalling a receipt is to facilitate an exchange of one item for another similar item.

Re claims 14 and 15: See discussions above. Lewis teaches optical scanning of receipt codes, which would conventional be barcodes or QR codes. The portable devices of the prior art would conventionally use digital camera and code processing software.

Re claims 16 and 17: Implicitly transaction statuses are obtained through the loss prevention processes of Paradise.

Re claim 18: See figure 3a.

Re claim 19: Transactions on the server of Paradise would be stored in a database, which conventionally uses data tables.

Re claim 20: See discussions above. Lewis teaches optical scanning of receipt codes, which would conventional be barcodes or QR codes. The portable devices of the prior art would conventionally use digital camera and code processing software.

Re claim 21: See figure 3a.

Re claims 22-27: These limitations recite hardware aspects (communication circuitry, transaction processing software, data tables a.k.a. a database) that are expected parts of the Paradise / Lewis system.

Re claim 28: As discussed above, the data feed would essentially consist of the transaction receipt to the loss prevention device upon exit.
The examiner notes that paragraph 0099 of Paradise states:
"As discussed above, inventory server 180 may then store information contained in the receipt to be retrieved by loss prevention personnel at the physical retail establishment as the user exits the store.”
Thus, the inventory server would store the receipts, typically in the form of data tables in a database.

Re claims 30-37:
See discussions above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876